Citation Nr: 1207846	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-26 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the appellant filed a timely appeal to the denial of entitlement to service connection for an acquired psychiatric disorder to include depression and posttraumatic stress disorder.

2.  Whether the appellant filed a timely appeal to the denial of entitlement to service connection for a lumbar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, and from December 1973 to March 1981.  He also performed extensive Reserve and National Guard service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law requires that the Veterans Law Judge who conducted the Veteran's hearing participate in any decision made on that appeal.  As the Veterans Law Judge who conducted the Veteran's hearing in June 2011 concerning the issues on appeal has since retired, the Board contacted the appellant to determine whether he would like a new hearing.  In January 2012, the Veteran elected to have a new Board hearing at the RO. 

Accordingly, the case is REMANDED for the following action: 

The RO should schedule the Veteran for a hearing at the RO before a traveling Veterans Law Judge from the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




